                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Russell Javon Linney,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:16-cv-00167-MOC
                                      )             5:13-cr-00065-MOC-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 21, 2019 Order.

                                               May 21, 2019
